In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
               ___________________________

                    No. 02-19-00357-CV
               ___________________________

             DAVID PAUL MERRIMAN, Appellant

                               V.

WILLIAM BENTON DOUGLASS, IV, AS INDEPENDENT EXECUTOR OF
        ESTATE OF LETA JANETTE MERRIMAN, Appellee


              On Appeal from Probate Court No. 2
                      Tarrant County, Texas
               Trial Court No. 2018-PR03419-2-A


             Before Bassel, Womack, and Wallach, JJ.
               Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered the parties’ “Joint Motion to Dismiss Appeal.” We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: November 7, 2019




                                           2